Citation Nr: 0305451	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial evaluation for herpes simplex 
of the right thumb, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1988.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board observes that in his April 2002 Form 9 Appeal to 
the Board, the veteran appears to be raising a claim for an 
earlier effective date for his disability award.  As the 
Board does not currently have jurisdiction to review this 
matter, it is accordingly referred to the RO for any 
necessary action.  See 38 C.F.R. § 20.200 (2002).


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's service-connected herpes simplex of the 
right thumb is not productive of exudation or itching 
constant, extensive lesions, or marked disfigurement; nor has 
it involved 20 to 40 percent of the entire body, or affected 
20 to 40 percent of exposed areas, or required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. 


CONCLUSION OF LAW

The criteria for a higher initial evaluation for herpes 
simplex of the right thumb have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, Part 4, including § 4.118, Diagnostic Code 7806 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the August 
2001 and February 2002 rating decisions, the January 2002 
statement of the case, the February 2002 supplemental 
statement of the case, and in letters from the RO.  The RO 
also attempted to inform the veteran of which evidence he was 
to provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
April 2001 and December 2002, for example.  Further, the 
Board finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's service medical records and a private medical 
opinion, and that the veteran has not identified any 
outstanding medical evidence that needs to be obtained for 
his claim.  The veteran was also given a VA examination in 
February 2002, as well as the opportunity to testify at a 
hearing on this appeal, which he declined in June 2002.

The evidence for review in this case consists of the 
veteran's service medical records, the results of a VA 
examination conducted in February 2002, a July 2002 private 
medical report from P.M., M.D., and written statements from 
the veteran and his representative.  In reaching its decision 
herein, the Board has carefully reviewed, considered and 
weighed the probative value of all of the relevant evidence 
of record.

The veteran's service medical records show that the veteran 
reported for treatment of a recurring infection on his right 
thumb in October 1984, February 1985, March 1985 and April 
1985, first appearing after the veteran sustained a puncture 
wound while handling dental equipment.  This condition was 
diagnosed as herpes simplex, and topical lotions were 
prescribed for its treatment.
The veteran was afforded a VA examination in February 2002, 
where he reported that he experiences an outbreak 
approximately every three to five weeks, and that each 
instance can take up to a month to heal.  Each outbreak 
consists of a vesicular lesion, involving one, two or three 
vesicles with each occurrence.  The veteran stated that he 
does not currently use any medications to treat the 
outbreaks, and that he has been told that there is no cure 
for the problem.   He noted that he installs propane tanks 
for a living, and opined that repeated trauma to the area 
causes more frequent outbreaks.  He also reported that he has 
difficulty protecting others, including his children, from 
exposure to the area when he experiences an outbreak.  The 
veteran also noted the occurrence of burning and itching in 
the thumb prior to an outbreak, with tenderness and swelling 
in the thumb until the lesion resolves.  On clinical 
evaluation, the examiner noted the current presence of a 
lesion, and mild tenderness to palpation.  She diagnosed 
herpes simplex type 1, chronic infection with recurrent 
symptomatology.

On his April 2002 VA Form 9 Appeal to the Board, the veteran 
stated that he has tried to get better jobs, but that the 
outbreaks on his hand cause conflicts with managers who 
always want to know why he has to wear band-aids.  

In a July 2002 statement, Dr. M. reported that the veteran 
has a history of herpes simplex of the right thumb, and that 
this condition interferes significantly with his work when he 
has a flare-up of the lesion.  Dr. M. further noted that the 
veteran has to keep his thumb covered up during flare-ups.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking employment, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in his favor.  38 C.F.R. § 4.3.  
If there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection, and as such, the severity of 
his disability will be considered during the entire period 
from the initial assignment of the disability rating to the 
present, as well as the potential applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The veteran's service-connected herpes simplex of the right 
thumb is currently assigned a 10 percent disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, analogous 
to cases of eczema, under the criteria in effect prior to 
August 30, 2002.  Under DC 7806, a higher 30 percent rating 
is for application where there is evidence of exudation or 
itching constant, extensive lesions, or marked disfigurement.  
See 38 C.F.R. § 4.118.  In this case, the Board finds that a 
higher 30 percent initial evaluation is not for application, 
as there is no competent medical evidence of the 
aforementioned requirements.  Although exudation and itching 
have been documented, and the disability described as chronic 
and recurrent, the exudation and itching have not been shown 
to be constant.  On the veteran's own description, the 
itching shows up before the occurrence of an outbreak, and 
exudation has been documented while there is an outbreak.  
The veteran has also reported that although a flare-up can 
last for up to a month, it does heal, with another flare-up 
occurring three to five weeks later.  Accordingly, the 
evidence of record preponderates against a finding of 
constant exudation or itching, and there is also no evidence 
of extensive lesions or marked disfigurement.  The assignment 
of a higher initial evaluation of 30 percent under the former 
criteria for DC 7806, is therefore not warranted.  See 
38 C.F.R. § 4.7.

The Board has also considered other codes that may apply to 
afford the veteran a higher initial evaluation under the 
former criteria listed under 38 C.F.R. § 4.118.  The Board 
finds, however, that there is no evidence of scarring as 
required for a rating under DC 7800 through DC 7805, and 
notes that other skin disorders are rated using the same 
criteria as that required under DC 7806.
   
The Board further observes that, during the pendency of this 
appeal, the criteria for rating skin disabilities were 
revised, effective August 30, 2002.  When the law or 
regulations applicable to a claim change during the pendency 
of an appeal, the version more favorable to the veteran shall 
be applied. Karnas v. Derwinski, 1 Vet. App. 308, 312-3 
(1991).  If the revised version of the regulation is more 
favorable, however, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 2002), can be no earlier 
than the effective date of that change; the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-00.  
Accordingly, the Board must consider whether an increased 
rating is available for the period of the claim from August 
30, 2002.

Under the new criteria for DC 7806 (for dermatitis or 
eczema), an increased rating of 30 percent is available where 
the evidence shows that the disability has involved 20 to 40 
percent of the entire body, or affected 20 to 40 percent of 
exposed areas, or required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  See 38 C.F.R. § 4.118.  In this case, 
the competent medical evidence of record indicates that this 
disability involves only a portion of the veteran's right 
thumb, which cannot be construed as constituting at least 20 
percent of his entire body or exposed areas.  Further, the 
veteran told the VA examiner that he does not currently use 
any medications for the treatment of this disability.  
Although the veteran's service medical records note the 
short-term prescription of a topical lotion or soak to treat 
this disability, this medication was not described as 
systemic therapy such as that involving the use of 
corticosteroids or immunosuppressive drugs.  The new DC 7806 
also directs that the disability may be rated under the new 
scar codes in DC 7800 through DC 7805, depending on the 
predominant disability, but again, the Board notes that there 
is no evidence of scarring in this case.  See 38 C.F.R. 
§ 4.118.  The Board finds, therefore, that an increased 
rating of 30 percent under the new criteria for DC 7806 is 
also not for assignment for the period of the claim beginning 
on August 30, 2002.  See 38 C.F.R. § 4.7.
The Board has reviewed other codes that may apply to afford 
an increased rating beginning on August 30, 2002, under the 
revised criteria of 38 C.F.R. § 4.118, but also notes that 
there is no specific category addressing herpes simplex.  
Further, codes that may be construed as analogous to the 
veteran's condition, such as the new DC 7815 (for bullous 
disorders) or DC 7816 (for psoriasis), use the same criteria 
as the new DC 7806, while other similar codes, such as DC 
7817 (for exfoliative dermatitis), still require the use of 
systemic therapy, which has not been shown in this case.  The 
Board therefore holds that no other codes available under the 
new criteria for 38 C.F.R. § 4.118 may apply to afford the 
veteran an increased rating from August 30, 2002.    

The Board has considered extraschedular evaluation in this 
case, but finds that there has been no showing that this 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the 
currently assigned 10 percent rating; (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
38 C.F.R. § 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against this claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to a higher initial evaluation for herpes simplex 
of the right thumb is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

